Citation Nr: 9908787	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1959 through 
September 1962.  He was a heavy weapons infantryman, and his 
awards and decorations included the Parachutist Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1997, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, confirmed and continued 
its denial of entitlement to service connection for bilateral 
hearing loss disability.  Thereafter, the case was returned 
to the Board for further appellate action.

In November 1996, the veteran failed to report to the RO for 
a hearing before a traveling member of the Board.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain disabilities, such as organic disease of the nervous 
system, service connection may be presumed when that 
disability is shown to a degree of 10 percent within one year 
of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That 
does not mean, however, that the veteran need demonstrate 
such manifestations in service.  Rather, it means that he 
must demonstrate such manifestations currently.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, has he submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is 
plausible.  VA has no duty to assist in the development of a 
claim if it is not well grounded.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals until March 1, 
1999, hereinafter Court) has said repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Court 
has stated that the quality and quantity of the evidence 
required to meet the statutory burden depends upon the issue 
presented by the claim. Grottveit at 92-93.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.  

Further, in order for a direct service connection claim to be 
well grounded, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

On the Report of Medical History, completed in conjunction 
with the veteran's October 1959 service entrance examination, 
the veteran responded in the negative when asked if he then 
had, or had ever had, ear, nose, or throat trouble or running 
ears.  He also responded in the negative, when asked if he 
had ever worn a hearing aid.  On examination, his ears and 
eardrums were normal, and his hearing for the whispered voice 
was 15/15, bilaterally.

During service in May 1961, the veteran was treated for 
complaints of a one month history of intermittent ear 
problems and complaints of associated dull pain, oozing, 
tenderness, and decreased hearing, left ear.  He stated that 
he had had chronic left ear infections as a child.  Following 
treatment, the various diagnoses included recurrent 
(chronic?) otitis media on the left and resolving otitis 
media, left ear versus merely external otitis, left ear.

On the report of medical history associated with the 
veteran's July 1962 service separation examination, it was 
noted that he had had frequent ear aches and running ears 
since childhood.  The examiner noted that there were no 
complications or sequelae and they did not disqualify the 
veteran from being discharged from service.  An audiological 
evaluation, performed in conjunction with the examination 
revealed the following pure tone thresholds, in decibels 
(NOTE:  Prior to 1967, audiometric results were reported in 
ASA standards.  Those are the figures on the left of each 
column and are not in parentheses.  In 1967, those figures 
were converted to ISO standards which are in use today.  They 
are represented by the figures in parentheses.):





HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)

5(10)
LEFT
10(25)
10(20)
10(20)

10(15)

Speech audiometry was not performed for either ear.

The evidence shows that the veteran first clinically 
demonstrated bilateral defective hearing in 1980, many years 
after his discharge from service (private medical records, 
dated from March to May 1980).  The various diagnoses 
included sensorineural hearing loss and severe bilateral 
hearing loss.  It was noted that he had a high frequency 
neural hearing loss on the right and that he was completely 
deaf on the left.  In April 1980, he demonstrated a 3 
frequency (500, 1000, and 2000 hertz) pure tone threshold 
average of 20 decibels in the right ear and greater than 110 
decibels in the left ear.  

Private medical records, dated in December 1993 and March 
1994, show that while being treated for various disabilities, 
including a myocardial infarction, the veteran continued to 
have hearing problems.  

Although the evidence shows that the veteran currently has 
bilateral defective hearing, there is no competent evidence 
of the disability in service or until many years thereafter, 
nor is there any competent evidence suggesting that the 
disability is etiologically related to service.  The only 
reports of such a relationship are offered by the veteran.  
While he is qualified to report symptoms that are capable of 
lay observation, he is not qualified to render opinions which 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 492 (1992).  Therefore, the Board must conclude 
that the veteran's claim is not well grounded. 

If the veteran is able to obtain medical evidence linking his 
hearing loss disability to any incident of service, such 
evidence could be used to support an application to reopen 
his claim.

ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



				
	SHANE A. DURKIN	
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


